  Exhibit 10.1

 
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 
 
 
 
 
________________________________________________
 
 
§
NATURALSHRIMP, INC.
 

§
Plaintiff



§

vs.


§
VISTA CAPITAL INVESTMENTS, LLC
 
And DAVID CLARK
 

§
Defendants
 

 
 ___________________________
 
SETTLEMENT AGREEMENT AND RELEASE
 
This Settlement Agreement and Release (the “Settlement Agreement”) is entered
into this
 
9th day of April, 2020 by and between NaturalShrimp, Inc. (“NaturalShrimp”) on
the one hand and Vista Capital Investments, LLC (“Vista”) and David Clark,
individually (“Clark”) on the other hand. The parties are referred to
collectively herein as the “Parties” and singularly, a “Party.”
 
1.0
Definitions. The following terms used herein shall have the meaning set out
opposite the term.


1.1
“Security Purchase Agreement” means that certain security purchase agreement
dated January 23, 2017 by and between NaturalShrimp and Vista whereby Vista
acquired a promissory note and a five-year warrant.


1.2
“Convertible Note” means a promissory note dated January 23, 2017 in the
principal amount of $262,500.00 wherein NaturalShrimp is maker and Vista is
holder. 

 
1.3

“Warrant” shall mean that certain warrant dated January 23, 2017 authorizing
sale to and purchase by Vista of 70,000 shares of the common stock of
NaturalShrimp.
 
1.4

“Financing Transaction” means that transaction represented by the Security
Purchase Agreement and the acquisition of the Convertible Note and the Warrant
by Vista made the basis of the Lawsuit.
 
1.5

  “Lawsuit” means the above styled and enumerated cause filed in San Diego
County, California pending before the U.S. District Court for the Southern
District of California.
 
1.6

“Closing” shall mean the date that the Parties execute this Settlement
Agreement.
 
 

 
 

2.0

Recitals


2.1

This Lawsuit arises out of the Financing Transaction and the exercise or
attempted exercise by Vista of Vista's alleged rights under the Warrant and
Convertible Note.

 
2.2

The Parties have denied and contested the other Party’s assertions and
allegations.
 
2.3

Notwithstanding the foregoing, the Parties now desire to compromise, resolve and
settle, finally and forever, the disputes, claims and causes of action that were
asserted or could have been asserted in the Lawsuit by each, one against the
other.
 
2.4

All money and other consideration of any description passing hereunder is both
less than the Party receiving said consideration, and more than the Party
yielding such consideration believes is due. All Parties hereto agree that
neither the giving of any consideration hereunder nor its acceptance shall
operate as, or be evidence of, any admission, either of liability for, or lack
of merit in any claim hereby released. The Parties also agree that by the
execution of this Settlement Agreement the Parties hereto do not admit to the
truthfulness of any of the claims or allegations made by the opposing party;
rather, such claims, allegations and liability have been and are hereby
expressly denied by each of the undersigned Parties.
 
3.0

Settlement Consideration:
 
3.1

For and in consideration of the mutual releases and other consideration set
forth in in this paragraph 3.0 and in paragraph 5.0, below, the Parties,
intending to be legally bound, hereby agree as follows:
 
3.2

NaturalShrimp, subject to the conditions set forth in this paragraph 3.2, agrees
to pay or provide or cause to be provided to Vista, the following:
 
(a)

Upon Closing, NaturalShrimp will pay to Vista the sum of seventy-five thousand
and no/100 dollars ($75,000.00) by wire transfer or other immediately available
funds no later than one (1) business day after the Closing;
 
(b)

At or effective as of the Closing and subject to subparagraph 3.2(c), 3.2(d) and
3.2(e), NaturalShrimp will issue or cause to be issued to Vista seventeen
million, five hundred thousand (17,500,000) unrestricted, freely trading common
shares of NaturalShrimp (the
 
18.
“Settlement Shares”);
 
(c)

For a period of time equal to ninety (90) days from the date of Closing (the
“BuyBack Period”), NaturalShrimp shall have the right but not the obligation to
purchase from Vista eight million seven hundred fifty thousand (8,750,000) of
the Settlement Shares (the “Allotted Settlement Shares”) at Market Price
(defined below).
 
(d)

Vista will not, during the Buy-Back Period, offer, pledge, sell, contract to
sell, grant, lend, or otherwise transfer or dispose of an amount of shares equal
to the Allotted Settlement Shares, directly or indirectly, without the prior
written consent of NaturalShrimp.
 
(e)

Vista will not, following the Closing, on any given trading day, offer, pledge,
sell, contract to sell, grant, lend, or otherwise transfer or dispose of the
Settlement Shares (not including the Allotted Settlement Shares during the
Buy-Back Period, which are subject to sub-section (3.1(d)), directly or
indirectly, in an amount greater than twenty percent (20%) of the average daily
trading volume of the common stock on said given trading day, on the OTCQX,
OTCQB, or the OTC Pink marketplaces, NASDAQ Capital Markets, NYSE, or other
trading market on which the common stock is then trading. Vista shall only
offer, pledge, sell, contract to sell, grant, lend, or otherwise transfer or
dispose of the Settlement Shares in open market transactions and shall not
offer, pledge, sell, contract to sell, grant, lend, or otherwise transfer or
dispose of the Settlement Shares in private transactions without the prior
written consent of NaturalShrimp. For the avoidance of doubt, following the
Buy-Back Period, the Allotted Settlement Shares shall also be subject to the
restrictions contained in this sub-section 3.1(e).
 
4.0

Buy-Back procedure:
 
4.1

To affect the re-purchase of the Allotted Settlement Shares, NaturalShrimp will
give written notice by electronic mail to Vista of NaturalShrimp’s intention to
re-purchase the Allotted Settlement Shares along with NaturalShrimp’s
determination of the Market Price and aggregate purchase price. The sending of
such notice shall create an enforceable obligation upon NaturalShrimp to
consummate such a purchase.
 
4.2

Payment for the shares shall be via wire transfer to Vista’s account of the
Aggregate Purchase Price, and shall be made three (3) business days after
transmitting the written notice. The shares re-purchased hereunder shall
transfer two (2) business days after receipt of the payment for the shares
purchased hereunder. The transfer of the Allotted Settlement Shares will be
affected through brokers or other persons able to cause the transfer of the
relevant shares of the Parties’ choosing.
 
4.3

“Market Price” shall be the greater of (a) the volume weighted average trading
price (“VWAP”) of the common shares over the five (5) preceding trading days
prior to the date of the delivery by electronic mail of the written notice of
the re-purchase, and (b) $0.02 per share.
 
 

 
 
“Aggregate Purchase Price” as used in this Section 4 shall mean the Allotted
Settlement Shares multiplied by the Market Price.
 

4.4

The right of NaturalShrimp to re-purchase the Allotted Settlement Shares shall
expire on the earlier to occur of (a) the lapsing of ninety (90) calendar days
from the date of Closing; (b) the failure of NaturalShrimp to timely tender
payment to Vista after providing notice of NaturalShrimp’s intention to
re-purchase Allotted Settlement Shares; or (c) Natural Shrimp ceases to be a
reporting company under the Securities Exchange Act of 1934 .
 
5.0

5.0 Joint and Mutual Release
 
5.1

Except for the affirmative obligations set forth herein, NaturalShimp, on behalf
of itself and its respective direct or indirect predecessors, successors, parent
companies, divisions, subsidiaries, agents, affiliates, subrogees, insurers,
trustees, trusts, administrators, representatives, personal representatives,
legal representatives, transferees, assigns and successors in interest of
assigns, and any firm, trust, corporation, partnership, investment vehicle, fund
or other entity managed or controlled by NaturalShrimp or in which NaturalShrimp
has or had a controlling interest and the respective consultants, employees,
legal counsel, officers, directors, managers, shareholders, stockholders, owners
of any of the foregoing, agrees to and does hereby release, acquit and forever
discharge Vista and Clark, their representatives, successors, subsidiaries and
affiliates and all present and former officers, directors, partners, principals,
employees, attorneys, insureds, agents and assigns (the “Vista Released
Parties”), from any and all claims, demands, suits (including, but not limited
to, the Lawsuit), debts, promises, damages, judgments, executions, guaranties or
warranties whatsoever in law or in equity, actions and causes of action of
whatever kind and character whether in contract or in tort, known or unknown and
arising out of or having to do with the Securities Purchase Agreement, the
Convertible Note, the Warrant and/or the
 
    

Financing Transaction, the claims, causes of action or allegations described in
NaturalShrimp’s pleadings in this matter or any actions or conduct of Vista and
Clark prior to the date of this Agreement. It is the intention of NaturalShrimp
that this release shall fully and completely release Vista and Clark. The
releases contained in this Agreement shall not operate to release obligations
under this Agreement.
 
5.2

Except for the affirmative obligations set forth herein, Vista and Clark, on
behalf of themselves and their respective direct or indirect predecessors,
successors, parent companies, divisions, subsidiaries, agents, affiliates,
subrogees, insurers, trustees, trusts, administrators, representatives, personal
representatives, legal representatives, transferees, assigns and successors in
interest of assigns, and any firm, trust, corporation, partnership, investment
vehicle, fund or other entity managed or controlled by Vista and Clark or in
which Vista and Clark has or had a controlling interest and the respective
consultants, employees, legal counsel, officers, directors, managers,
shareholders, stockholders, owners of any of the foregoing, agree to and do
hereby release, acquit and forever discharge NaturalShrimp, its representatives,
successors, subsidiaries and affiliates and all present and former officers,
directors, partners, principals, employees, attorneys, insureds, agents and
assigns (the “NaturalShrimp Released Parties”), from any and all claims,
demands, suits (including, but not limited to, the Lawsuit), debts, promises,
damages, judgments, executions, guaranties or warranties whatsoever in law or in
equity, actions and causes of action of whatever kind and character whether in
contract or in tort, known or unknown and presently existing, arising out of or
having to do with the Securities Purchase Agreement, the Convertible Note, the
Warrant and/or the Financing Transaction, the claims, causes of action or
allegations described in the pleadings of Vista and/or Clark in this matter or
any actions or conduct of NaturalShrimp prior to the date of this Agreement. It
is the intention of Vista and Clark that this release shall fully and completely
release NaturalShrimp. The releases contained in this
 
    

Agreement shall not operate to release obligations under this Agreement.
 
5.3

For the avoidance of doubt, it is specifically, understood and agreed that the
Securities Purchase Agreement, the Convertible Note and the Warrant are hereby
cancelled and are of no further force or effect and shall be as if same had
never been prepared, signed or existed. All obligations and rights contained
therein or associated with the Financing Transaction are terminated.
 
5.4

The releases in Section 5.2 shall not be effective until the delivery of the
Shares promised under Section 3.
 
6.  

Dismissal of Litigation. On or before the expiration of fifteen (15) days from
the date of the Closing, the Parties will file or cause their attorneys to file
agreed orders of dismissal in the Lawsuit dismissing with prejudice all actions
and counterclaims filed therein and deliver evidence of same to the other Party.
The Parties covenant and agree not to commence or prosecute any action or
proceeding against the other Party based on any claims released by the Parties
pursuant hereto.
 
 

 
 
7.0

Miscellaneous
 
7.1

Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties hereto, and supersedes prior understandings and
agreements, if any, among such Parties with respect to the subject matter. There
are no representations, agreements, arrangements or understandings, oral or
written, concerning the subject matter of this Agreement between and among the
Parties hereto, which are not fully expressed or incorporated by reference
herein. The Parties hereto have consulted with their respective attorneys
concerning the meaning and import of this Agreement, and each has read this
Agreement, as signified by the signatures hereto.
 
7.2

Binding Effect: This Agreement and its terms, covenants, conditions, provisions,
obligations, undertakings, rights and benefits, shall be binding upon, and shall
inure to the benefit of, the undersigned Parties and their respective heirs,
executors, administrators, representatives, officers, directors, shareholders,
successors, agents, servants, employees, principals, partners, limited and
general, and assigns.
 
7.3

No Assignment: The Parties represent and warrant that they have not sold or
assigned any part of their claims against each other to any other party, person,
or entity and that they are fully authorized to execute this Agreement.
 
7.4

Counterparts: This Agreement may be executed in counterparts by the undersigned
and all such counterparts so executed shall together be deemed to constitute one
final agreement, as if one document had been signed by all parties hereto; and
each such counterpart shall be deemed to be an original, binding the party
subscribed thereto, and multiple signature pages affixed to a single copy of
this Agreement shall be deemed to be a fully executed original Agreement.
 
7.5

Waiver: Any failure or forbearance by any Party hereto to exercise any right or
remedy with respect to enforcement of this Agreement or any instrument executed
in connection herewith shall not be construed as a waiver of any of such Party's
rights or remedies, nor shall such failure or forbearance operate to modify this
Agreement or such instruments in the absence of a writing as provided above.
 
7.6

Amendment. This Agreement may not be modified except by a written instrument
signed by the same Parties or their legal representatives.
 
7.7

Governing Law. This Settlement Agreement shall be governed by Texas law without
giving effect to conflict of laws provisions, and shall be enforced in the
Courts in Dallas County, Texas.


 

 
 
Dated as of the 9th day of April, 2020 but effective as of the date first set
forth above.
 
 
 
VISTA CAPITAL INVESTMENTS, LLC
 
 
 
 
 
Date: April 13, 2020

By:  
/s/ David Clark
 
 
 
David Clark
 
 
 
President
 
 
 
 
 
 
 
/s/ David Clark  
 
 
 
Individually    

 

 
 
NATURALSHRIMP, INC.
 
 
 
 
 
Date: April 13, 2020

By:  
/s/ Gerald Easterling
 
 
 
Gerald Easterling
 
 
 
President
 

 
 
 
